El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Para principios de 1993, José Álvarez de Choudens, Edwin Córdova Torres y Armando Passalacqua Alonso mos-*6traron interés en adquirir unos cinco mil metros cuadrados de terreno de una finca principal, de mayor cabida, ubi-cada en el barrio Montones del Municipio de Las Piedras, con el propósito de establecer y construir dos estableci-mientos de comida rápida en dicho predio. Luego de soste-ner conversaciones a esos efectos con el Sr. Germán Rivera Vázquez, dueño de la referida finca, las partes otorgaron un contrato de opción de compra el 6 de julio de 1993.
Conforme el contrato otorgado, el precio total de la com-pra y venta sería de $600,000. El precio pactado por la opción fue $60,000, que habrían de ser pagados de la ma-nera siguiente: (a) $20,000 al firmar el contrato de opción; (b) $20,000 el 30 de septiembre de 1993, y (c) $20,000 al conseguirse los permisos para la segregación del terreno(1)
Los compradores, además, estaban obligados a gestio-nar los permisos ante la Junta de Planificación para el cambio de zonificación de zona industrial a zona comercial.(2) Una vez obtenido el referido cambio de zonifi-cación, con el propósito de poder llevar a cabo el contrato de compraventa, el señor Rivera Vázquez estaría obligado a hacer los trámites ante la Administración de Reglamen-tos y Permisos (A.R.Pe.) para obtener el permiso de segre-gación de los cinco mil pies cuadrados de terreno de la finca principal.
El 14 de octubre de 1994, los señores de Choudens, Cor-dova y Passalacqua, luego de haber pagado $40,000 del contrato de opción, obtuvieron a nombre del señor Rivera Vázquez una consulta de ubicación de la Junta de Planificación. (3) En virtud de la referida consulta, se logró el cambio de zonificación del terreno de zona industrial a zona comercial. Conforme a ello, Rivera Vázquez procedió, entonces, a obtener los permisos correspondientes y a lle-*7var a cabo la segregación del terreno objeto del contrato de opción(4)
Una vez terminadas todas las gestiones para llevar a cabo la segregación, el señor Rivera Vázquez requirió a los demandantes recurridos el pago de los restantes $20,000 del contrato de opción para poder culminar con la compra del terreno. Los demandantes recurridos confrontaron pro-blemas económicos que no le permitieron cumplir con el pago del último plazo de $20,000.
En el entretanto, el 19 de abril de 1995, de Choudens, Córdova y Passalacqua suscribieron una carta contrato con Caribbean Restaurant, Inc. (Burger King) con el propósito de establecer un negocio de comida rápida en el terreno de Rivera Vázquez. De igual forma, el 3 de mayo de 1995 hi-cieron lo propio con Southamerican Restaurant Corp. (Church’s).
Conforme a los términos establecidos en dichas cartas, Burger King y Church’s se comprometían con de Choudens, Córdova y Passalacqua a que, una vez ellos ad-quirieran el terreno del señor Rivera Vázquez y prepara-ran los planos de construcción con los permisos guberna-mentales correspondientes, las partes suscribirían un contrato de arrendamiento para establecer los negocios de comida rápida en dicho predio(5)
Mientras tanto, de Choudens, Córdova y Passalacqua sostenían conversaciones con Rivera Vázquez con el propó-sito de llegar a un acuerdo en sustitución del anterior. Luego de varias reuniones, las partes llegaron a un nuevo acuerdo.
Este nuevo acuerdo consistía en que de Choudens, Cór-dova y Passalacqua le entregarían a Rivera Vázquez los *8planos y las cartas compromisos de Burger King y de Church’s que ya tenían para la construcción y operación de los establecimientos de comida rápida a cambio de la can-tidad de cien mil dólares. A tales fines, las partes suscribie-ron un segundo contrato el 5 de julio de 1995. La cantidad de $100,000 pactada incluía la devolución de los $40,000, pagados al señor Rivera Vázquez en concepto del contrato de opción anterior y el pago adicional, por Rivera Vázquez, de $60,000, correspondientes al precio fijado por el pro-yecto gestado por de Choudens, Córdova y Passalacqua.
Luego de firmado el referido contrato, Rivera Vázquez se dirigió a las oficinas del arquitecto Augusto Gautier Mayoral para revisar los planos del proyecto. Gautier Mayoral era el arquitecto de Burger King y de Church’s. Éste le había preparado a de Choudens, Córdova y Passalacqua unos planos para la consulta de ubicación de 1994. Rivera Vázquez se enteró en ese momento que los planos existen-tes eran sólo esquemáticos y no finales de construcción. En vista de ello, el señor Rivera Vázquez contrató los servicios del arquitecto Gautier Mayoral para que preparara los pla-nos finales de construcción y gestionara los permisos gu-bernamentales correspondientes. Los honorarios acorda-dos fueron $25,000.
Así las cosas, el 25 de agosto de 1995 de Choudens, Cór-dova y Passalacqua lograron transferir las cartas compro-miso de Burger King y de Church’s a nombre de Rivera Vázquez. En virtud de ello, el 25 de septiembre de 1996 Rivera Vázquez suscribió unas escrituras públicas de con-tratos de arrendamiento con Burger King y Church’s por un término de veinte años,(6) con dos períodos de renova-*9ción de cinco años cada uno.(7) Rivera Vázquez se negó a pagarle a de Choudens, Córdova y Passalacqua la cantidad acordada en el contrato suscrito el 5 de julio de 1995, no obstante los requerimientos que estos últimos le hicieron a esos efectos.
Ante esta situación, José Álvarez de Choudens, Edwin Córdova Torres y Armando Passalacqua Alonso presenta-ron ante el Tribunal de Primera Instancia, Sala Superior de Humacao, una demanda de cobro de dinero por incum-plimiento de contrato contra Germán Rivera Vázquez, su esposa Ana Celia Rodríguez Meléndez y la Sociedad Legal de Gananciales compuesta por ambos. Los señores de Choudens, Córdova y Passalacqua reclamaron al señor Rivera Vázquez el pago de la suma de $100,000 en cumpli-miento de la carta contrato suscrita entre ellos el 5 de julio de 1995.
Rivera Vázquez contestó la demanda y presentó una reconvención. Alegó, en síntesis, que el contrato del 5 de julio de 1995 no era válido, porque hubo vicio en el consentimiento. Adujo que de Choudens, Córdova y Passa-lacqua lo engañaron, ya que le habían hecho creer que los planos que tenían eran finales, cuando no lo eran. Solicitó al tribunal que declarara que el acuerdo suscrito el 5 de julio de 1995 no era legalmente exigible y que ante el ale-gado incumplimiento de de Choudens, Córdova y Passala-cqua con el contrato de opción suscrito el 6 de julio de 1993, declarase su resolución, así como la retención de los $40,000 recibidos en virtud de éste. Solicitó, además, que se le indemnizara por los daños causados por de Choudens, Córdova y Passalacqua por sus actos negligentes, falsos y engañosos. (8)
*10Luego de celebrado el juicio en su fondo, el tribunal de primera instancia emitió una sentencia. (9) Mediante ésta, concluyó que, según la intención de las partes, el contrato suscrito el 5 de julio de 1995 se refería a los planos perti-nentes, indispensables y necesarios para el establecimientos de los restaurantes de comida rápida y no meramente a planos esquemáticos. En consecuencia, declaró “sin lugar” la demanda presentada y “con lugar” la reconvención, im-poniéndole a los demandantes recurridos el pago de vein-ticinco mil dólares en compensación por los gastos en que incurrió Rivera Vázquez en la obtención de los planos re-queridos para la construcción del proyecto. De igual ma-nera, le impuso a los demandantes el pago de diez mil dó-lares en concepto de honorarios de abogado por temeridad. No obstante, el foro de instancia se negó a concederle da-ños a Rivera Vázquez por el fundamento de que la prueba presentada a esos efectos era especulativa.
Inconformes con la referida sentencia, el 13 de agosto de 2001 de Choudens, Córdova y Passalacqua presentaron un recurso de apelación ante el Tribunal de Apelaciones ale-gando, en síntesis, que erró el Tribunal de Primera Instan-cia al declarar “sin lugar” la demanda como consecuencia de haber errado al interpretar las cláusulas del contrato, a pesar de que eran claras y no dejaban dudas sobre la in-tención de los contratantes. En específico, sostuvieron que, a lo sumo, lo que procedía era reducir la cantidad de $25,000 de la suma de dinero reclamada por ellos.
De Choudens, Córdova y Passalacqua presentaron ante el foro apelativo intermedio una moción para someter un *11proyecto de exposición narrativa para la consideración de dicho tribunal. Rivera Vázquez se opuso a éste, propo-niendo uno propio. Ante el desacuerdo de las partes, el Tribunal de Apelaciones ordenó a de Choudens, Córdova y Passalacqua que procedieran a obtener una exposición na-rrativa aprobada por el Tribunal de Primera Instancia.
En fiel cumplimiento a la orden del Tribunal de Apela-ciones, de Choudens, Córdova y Passalacqua sometieron una propuesta de exposición narrativa ante el Tribunal de Instancia. Dicho foro, luego de recibir la correspondiente oposición de la parte contraria, acogió y autorizó como ex-posición narrativa el contenido de un escrito sometido por Rivera Vázquez titulado “Memorando sobre la prueba desfilada”.(10)
El 22 de abril de 2002, sin que de Choudens, Córdova y Passalacqua presentaran la exposición narrativa, el Tribunal de Apelaciones emitió una resolución, en la que les or-denó someter la exposición narrativa según intimado y les advirtió que de no cumplir procedería a resolver el recurso sin considerar los errores señalados que requerían la eva-luación de prueba. El 29 de abril de 2002, de Choudens, Córdova y Passalacqua presentaron un escrito al Tribunal de Apelaciones, acogiendo la exposición narrativa pro-puesta por Rivera Vázquez el 9 de octubre de 2001 ante el foro apelativo intermedio.
Finalmente, el 29 de mayo de 2001, mediante sentencia a esos efectos, el Tribunal de Apelaciones revocó el dicta-men recurrido. En virtud de ello, el foro apelativo interme-dio declaró “con lugar” la demanda y condenó a Rivera Vázquez a satisfacer la suma de $100,000 a de Choudens, Córdova y Passalacqua. Redujo de dicha cantidad la suma de $25,000 como compensación por los gastos adicionales en que incurrió Rivera Vázquez para la preparación de los *12planos finales de construcción. Fundamentó su determina-ción en que el contrato suscrito por las partes el 5 de julio de 1995 era válido y exigible, ya que no hubo error en el consentimiento. Aun cuando reconoció que los demandan-tes incumplieron en cuanto a los planos finales de cons-trucción, entendió que ese incumplimiento fue defectuoso, por lo que procedía aplicar la doctrina de la exceptio non rite adimpleti contractus, reduciendo en la proporción co-rrespondiente la reclamación contractual.
Rivera Vázquez presentó, oportunamente, una solicitud de reconsideración, alegando, en síntesis, que el Tribunal de Apelaciones había emitido su sentencia sin haber tenido ante sí la exposición narrativa de la prueba según apro-bada por el Tribunal de Instancia. Alegó, además, que el incumplimiento de la entrega de los planos terminados de construcción no es una parte reducida de la prestación, sino que constituyó un incumplimiento total de su obliga-ción contraída el 5 de julio de 1995, ya que las cartas com-promisos de Burger King y de Church’s no tenían ningún valor.
El 24 de junio de 2002, el Tribunal de Apelaciones de-claró “sin lugar” la solicitud de reconsideración de Rivera Vázquez. Razonó que estaba facultado para considerar los señalamientos de error relacionados a la apreciación de la prueba, ya que la exposición narrativa presentada por los apelados había sido acogida por la parte apelante. Asi-mismo, se fundamentó en que las cartas compromisos, al igual que los planos, eran parte integral del contrato, por lo que entendía que hubo un incumplimiento parcial de las prestaciones pactadas.
Inconforme con la determinación, Rivera Vázquez recu-rrió ante este Tribunal —vía certiorari— imputándole al foro apelativo intermedio, en síntesis y en lo pertinente, haber errado al considerar los méritos del recurso de ape-lación sin tener ante su consideración la versión oficial de la exposición narrativa de la prueba, en violación a lo dis-*13puesto en la Regla 54 de Procedimiento Civil, 32 L.P.R.A. Ap. III, y de la Regla 20 del entonces vigente Reglamento del Tribunal de Circuito de Apelaciones de 1996 (4 L.P.R.A Ap. XXII-A). Alegó, además, que el foro apelativo interme-dio erró al determinar que no hubo un incumplimiento total de las prestaciones por parte de los demandantes recu-rridos para con los demandados peticionarios, privándolos así de su facultad de dar por resuelto el vínculo contractual.
El 27 de septiembre de 2002 denegamos el recurso de certiorari. No obstante, luego de examinar una solicitud de reconsideración presentada oportunamente por el peticio-nario, el 28 de febrero de 2003 expedimos el recurso.
Contando con la comparecencia de todas las partes y estando en posición de resolver el recurso presentado, pro-cedemos a así hacerlo.
HH
Como es sabido, cuando en un recurso de apelación se ha señalado algún error relacionado con la suficiencia de la prueba testifical o con la apreciación de la prueba por parte del Tribunal de Primera Instancia, la parte apelante tiene que presentar una exposición narrativa de la prueba para que de esta manera el tribunal apelativo pueda cumplir cabalmente con su función revisora.(11) Regla 54.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Rivera v. Pan Pepín, 161 D.P.R. 681 (2004); Hernández v. San Lorenzo Const., 153 D.P.R. 405 (2001); Pueblo v. Calderón Hernández, 145 D.P.R. 603, 605 (1998).
*14En cuanto al uso de los mecanismos disponibles a las partes para presentar ante el foro apelativo intermedio la prueba testifical que tuvo ante sí el Tribunal de Primera Instancia, la Regla 54.2 de Procedimiento Civil, según enmendada, 32 L.P.R.A. Ap. III, dispone tres mecanismos para lograr el fin reseñado, a saber, la exposición estipulada de la prueba, la exposición narrativa y la transcripción de evidencia.
De estos tres mecanismos, la referida disposición reglamentaria promueve principalmente el uso de la exposición estipulada de la prueba testifical. A esos efectos se expresa en la regla que “la exposición narrativa procederá solamente en ausencia de una exposición estipulada y tras la autorización previa del Tribunal de Apelaciones”. (Énfasis suplido.) Regla 54.2 de Procedimiento Civil, ante. De igual forma, se establece que
...la transcripción procederá solamente cuando la parte que la interese demuestre al Tribunal de Apelaciones que no es po-sible preparar una exposición narrativa o estipulada, o que la exposición narrativa aprobada no expone adecuadamente la prueba oral, a pesar de las objeciones o enmiendas presenta-das oportunamente ante el Tribunal de Instancia. (Énfasis suplido.) Íd.
Para la consecución de una exposición estipulada de la prueba testifical, la Regla 54.2(c) de Procedimiento Civil, ante, dispone, en lo pertinente, que:
(c) Dentro de los treinta (30) días siguientes a la presentación del escrito de apelación o de la solicitud de certiorari, la parte apelante o peticionaria preparará y someterá al Tribunal de Circuito de Apelaciones un proyecto de exposición narrativa de la prueba oral pertinente al recurso, con una moción en la que justificará la necesidad de que el tribunal considere la prueba oral para la adecuada disposición del recurso. Notificará copia de la moción y del proyecto de exposición narrativa a la parte apelada o recurrida.
Durante los veinte (20) días siguientes, las partes harán esfuerzos, mediante comunicaciones y reuniones entre ellas, para lograr una exposición estipulada, tomando como base el *15proyecto de exposición narrativa de la parte apelante o peticionaria.
Si transcurridos dichos veinte (20) días no se produce una exposición estipulada, la parte apelada presentara dentro de los diez (10) días siguientes su oposición a la moción y al pro-yecto de estipulación de la parte apelante, en la cual señalará específicamente y en detalle, con referencia a la prueba pre-sentada, sus objeciones al proyecto de la parte apelante y las razones que le impiden llegar a una exposición narrativa estipulada. De lo contrario se podrá tomar el proyecto de la parte apelante como la exposición narrativa de la prueba oral. (Enfasis suplido.)
De la referida disposición reglamentaria surge que, en aquellos casos en que sea necesario presentar ante el foro apelativo intermedio un proyecto de exposición narrativa de la prueba oral desfilada ante el Tribunal de Primera Instancia, el Tribunal de Apelaciones puede utilizar tal proyecto, aceptado por la parte apelada, como exposición estipulada de la prueba oraZ.(12)
I — H
En el presente caso, el peticionario argumenta que el Tribunal de Apelaciones erró al considerar los méritos del recurso de apelación sin tener el beneficio de la exposición narrativa de la prueba aprobada por el Tribunal de Pri-mera Instancia. No le asiste razón.
Luego de examinar el expediente del caso de autos, ve-mos que en un principio hubo unos desacuerdos y objecio-nes en cuanto a los proyectos de exposición narrativa de la prueba sometidos por las partes al Tribunal de Apelaciones. Dicha situación llevó al foro apelativo inter-*16medio a ordenar a de Choudens, Córdova y Passalacqua a que sometieran una exposición narrativa de la prueba de-bidamente aprobada por el Tribunal de Primera Instancia conforme a la Regla 20 del entonces vigente Reglamento del Tribunal de Circuito de Apelaciones de 1996.
No habiendo de Choudens, Córdova y Passalacqua pre-sentado la exposición narrativa según ordenado, el 22 de abril de 2002 el Tribunal de Apelaciones les ordenó que procedieran a someter en un término de siete días la expo-sición narrativa aprobada por el Tribunal de Primera Ins-tancia, y les advirtió que de no cumplir, no iba a revisar los errores relacionados con la apreciación de la prueba. Los demandantes recurridos comparecieron ante el Tribunal de Apelaciones el 29 de abril de 2002, acogiendo la exposición narrativa de la prueba presentada por el demandado ape-lante el 9 de octubre de 2001.
La actuación de los demandantes recurridos tuvo el efecto de lograr una estipulación en cuanto a la exposición de la prueba oral. Al existir desde ese momento, pues, una exposición estipulada de la prueba, se tornó innecesario que el Tribunal de Apelaciones esperara que el Tribunal de Instancia elevara la exposición narrativa de la prueba aprobada. Realmente nos resulta difícil entender la posi-ción asumida por el peticionario en este caso, cuando la exposición narrativa de la prueba utilizada por el Tribunal de Apelaciones fue la que él mismo sometió ante ese foro el 9 de octubre de 2001.(13)
Reconocemos que la responsabilidad de presentar la exposición narrativa de la prueba ante el Tribunal de Apelaciones recae, de manera principal, en la parte apelante. No obstante, no vemos razón por la cual el Tribunal de Apelaciones no pueda tomar como exposición es-*17tipulada un proyecto de exposición narrativa presentado por la parte apelada y luego acogida por la parte apelante. Sería absurdo exigirle en este caso al Tribunal de Apelacio-nes que tenga que esperar por la exposición narrativa apro-bada por el foro de instancia, cuando las partes se han puesto de acuerdo en cuanto a ésta.(14) Ello en atención a la preferencia que nuestro ordenamiento le otorga a la figura de la exposición estipulada frente a la de la exposición na-rrativa o, incluso, a la transcripción de la prueba.(15) Srio. del Trabajo v. Puig Abraham, 158 D.P.R. 263 (2002).
Concluimos, pues, que actuó correctamente el Tribunal de Apelaciones al tomar el proyecto presentado por los de-mandados apelantes el 9 de octubre de 2001 como la expo-sición estipulada de la prueba oral, acogido posteriormente por la parte contraria.
I-H I — i hH
Hemos reiterado en numerosas ocasiones que en Puerto Rico rige el principio de la libertad de contratación, según el cual las partes contratantes pueden establecer los pactos, las cláusulas y las condiciones que tengan por conveniente, siempre que no sean contrarias a las leyes, a la moral ni al orden público. Art. 1207 del Código Civil, 31 L.P.R.A. sec. 3372; S.L.G. Irizarry v. S.L.G. García, 155 D.P.R. 713 (2001); Trinidad v. Chade, 153 D.P.R. 280 (2001); Arthur Young & Co. v. Vega III, 136 D.P.R. 157 (1994); Plaza del Rey, Inc. v. Registrador, 133 D.P.R. 188 (1993); Casiano, Jr. v. Borintex Mfg. Corp., 133 D.P.R. 127 (1993).
*18Sabido es que a partir del perfeccionamiento de un contrato, las partes quedan obligadas al cumplimiento de lo expresamente pactado y a las consecuencias que se deriven de éste, ello conforme a la buena fe, al uso y a la ley. Art. 1210 del Código Civil, 31 L.P.R.A. sec. 3375; Trinidad v. Chade, ante.
De esta manera, cuando un contrato es legal, válido y carente de vicios del consentimiento, constituye la ley entre las partes y debe cumplirse a tenor de éste. Art. 1044 del Código Civil, 31 L.P.R.A. sec. 2994; Constructora Bauzá, Inc. v. García López, 129 D.P.R. 579, 593 (1991); Cervecería Corona v. Commonwealth Ins. Co., 115 D.P.R. 345 (1984). Es por ello que el Art. 1054 del Código Civil, 31 L.P.R.A. sec. 3018, sujeta a aquellos que de alguna manera contravengan sus obligaciones a la indemnización por los daños y peijuicios causados. Bajo dicho supuesto, todo incumplimiento contractual dará lugar a un resarcimiento.
Las acciones ex contractu se basan en el quebrantamiento de un deber que surge de un contrato ex-preso o implícito, y tienen por objeto que se cumplan las promesas sobre las cuales las partes otorgaron su consentimiento. Ramos v. Orientalist Rattan Furnt., Inc., 130 D.P.R. 712 (1992); Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410, (1990); Santiago Nieves v. A.C.A.A., 119 D.P.R. 711, (1987); Mejías v. López, 51 D.P.R. 21, 26 (1937). Por ende, para que proceda esta acción tiene que haber habido un acuerdo de voluntades que genere una obligación, situación o estado de derecho resultante de un convenio y que haya creado unas expectativas a base de las cuales actuaron las partes. Trinidad v. Chade, ante.
En el caso de las obligaciones recíprocas, como es el contrato aquí en controversia, el Art. 1077 del Código Civil, 31 L.P.R.A. sec. 3052, provee:

See. 3052. Derecho de resolver obligaciones recíprocas

La facultad de resolver las obligaciones se entiende implí-*19cita en las recíprocas, para el caso de que uno de los obligados no cumpliere con lo que le incumbe.
El perjudicado podrá escoger entre exigir el cumplimiento o la resolución de la obligación, con el resarcimiento de daños y abono de intereses en ambos casos. También podrá pedir la resolución, aun después de haber optado por el cumplimiento, cuando éste resultare imposible.
De la referida disposición estatutaria surge que ante un incumplimiento de una obligación bilateral, el perjudicado puede optar entre exigir el cumplimiento de la obligación o su resolución, y en ambos casos, si tal incumplimiento ha tenido repercusiones en su patrimonio de forma desfavorable, puede reclamar el resarcimiento por los daños ocasionados.
En cuanto a la resolución del contrato, hemos indicado que la referida disposición estatutaria establece una condición resolutoria tácita en todo contrato bilateral que opera ex propio vigore. Constructora Bauzá, Inc. v. García López, ante. En consecuencia, si uno de los contratantes incumple, el otro puede darlo por resuelto sin necesidad de que un tribunal así lo declare. Flores v. Municipio de Caguas, 114 D.P.R. 521 (1983); Sucn. Escalera v. Barreto, 81 D.P.R. 596 (1935).
Cuando nos enfrentamos a un cumplimiento parcial o defectuoso, en principio, se justifica el ejercicio de la acción de resolución..No obstante, en la doctrina civilista se entiende que el ejercicio del derecho de resolución no debe ser utilizado en todas las situaciones, ya que la buena fe en la contratación puede imponer alguna moderación a este resultado. L. Díez-Picazo y A. Gullón, Sistema de Derecho Civil, 4ta ed. rev., Madrid, Ed. Tecnos, 1983, Vol. II, págs. 226-227; J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed. rev., Barcelona, Ed. Bosch, 1985, T. I, Vol. 2, págs. 126-127.
Dicho de otra manera, únicamente si el cumplimiento parcial o defectuoso implica la frustración de la finalidad *20contractual para la parte perjudicada procederá, entonces, la resolución del contrato. Díez-Picazo y Gullón, op. cit., pág. 227; Puig Brutau, op. cit., pág. 127. En los demás ca-sos, en que la prestación se ha efectuado parcialmente o resulta defectuosa, será procedente exigir el cumplimiento total o libre de defectos y, en los casos en que proceda, una reducción proporcional del preeio.(16) Id.
Por otro lado, y como señaláramos, el Art. 1077 del Código Civil, ante, reconoce de igual forma que ante el incumplimiento de una obligación recíproca, la parte perjudicada puede exigir su cumplimiento. De esta manera, el Código Civil consagra el principio general que postula que en las obligaciones bilaterales ninguna de las partes puede demandar el cumplimiento de la obligación contraria sin cumplir u ofrecer el cumplimiento de la obligación propia. En otras palabras, si el que incurre en incumplimiento exige la satisfacción de la prestación debida, la otra parte puede oponer la defensa del contrato incumplido. Mora Dev. Corp. v. Sandín, 118 D.P.R. 733, 742 (1987).
Este principio general en materia de contratos recíprocos es conocido en la doctrina civilista como la ex-cepción de contrato no cumplido (exceptio non adimpleti contractus). Constructora Bauzá, Inc. v. García López, ante. Esta excepción de contrato no cumplido se fundamenta en la regla de la ejecución simultánea de las obligaciones recíprocas. Art. 1053 del Código Civil, 31 L.P.R.A. sec. 3017; Puig Brutau, op. cit., pág. 115.
Existe una modalidad de la excepción de con-*21trato no cumplido que la jurisprudencia y la doctrina civi-lista han reconocido como la “excepción de contrato no cumplido adecuadamente” o “excepción de falta de cumpli-miento regular”, denominada en latín como la exceptio non rite adimpleti contractus.(17) Sentencia del Tribunal Supremo español de 3 de marzo de 1991 (Repertorio Aran-zadi, Núm. 3304); Sentencia del Tribunal Supremo español de 17 de abril de 1976 (Repertorio Aranzadi, Núm. 1811); Díez-Picazo y Gullón, op. cit., pág. 227; Puig Brutau, op. cit., pág. 116. Esta excepción aplica en el caso que una de las partes haya cumplido la prestación de forma parcial o defectuosa sin ajustarse debidamente a lo que exige el vín-culo obligatorio.
En Martínez v. Colón Franco, Concepción, 125 D.P.R. 15, 32-33 (1989), y en Master Concrete Corp. v. Fraya, S.E., 152 D.P.R. 616, 630-631 (2000), este Tribunal tuvo la ocasión de expresarse en torno a esta figura jurídica. Ex-presamos en los referidos casos que la modalidad de excep-tio non rite adimpleti contractus era una defensa oponible a un demandante que ejecuta su prestación de forma par-cial o defectuosa, y que le permite al demandado reducir el importe de lo no realizado o en atención a lo llevado a cabo defectuosamente. Las antes reseñadas expresiones no son enteramente correctas.(18) Reexaminamos, en consecuencia, el trasfondo doctrinal de esta figura jurídica.
La exceptio non rite adimpleti contractus es una defensa disponible al demandado, oponible al demandante que pretende exigir el cumplimiento de una obligación a pesar de que él ha cumplido parcial o defectuosamente con *22su prestación. El efecto o consecuencia primordial de la aplicación de la excepción es que el demandado no estará obligado a cumplir con su parte hasta tanto el demandante cumpla con su prestación totalmente o libre de defectos. Véanse: Díez-Picazo y Gullón, op. cit., págs. 227-228; Puig Brutau, op. cit., pág. 116; Espín Cánovas, op. cit..
Ahora bien, no todo supuesto de cumplimiento parcial o defectuoso puede tener el efecto de liberar al demandado de cumplir con su prestación. El demandado no podrá invocar con éxito la doctrina en los casos en que la aplicación de la “exceptio non rite adimpleti contractus” puede resultar contraria al principio de buena fe en la contratación. D. Espín Cánovas, La excepción de incumplimiento contractual, 17 An. Der. Civ. 543, 568 (1964).
Así, por ejemplo, si la causa del incumplimiento parcial o defectuoso se debe a la conducta del demandado, resulta obvio que no se puede invocar la excepción. Tampoco se podrá invocar con éxito la excepción si el demandado admitió la contraprestación sin reserva ni protesta alguna cuando pudo comprobar los defectos, ya que iría contra sus propios actos. Díez-Picazo y Gullón, op. cit., pág. 227; Puig Brutau, op. cit., pág. 116. En estos casos es que el tribunal deberá reconocer una disminución proporcional del precio, en razón de lo no cumplido o de los defectos en la prestación.
En virtud de lo antes expuesto, aclaramos y resolvemos que la defensa de “exceptio non rite adimpleti contractus” puede ser invocada por el demandado en los casos en que el demandante pretende exigir el cumplimiento de una obligación a pesar de que él ha cumplido parcial o defectuosamente con su prestación, y su efecto será que el demandado no estará obligado a cumplir con su parte hasta tanto el demandante cumpla con la suya. No obstante, en los casos en que la aplicación de la “exceptio non rite adimpleti contractus”puede resultar contraria al prin-*23cipio de la buena fe contractual, el demandado no podrá invocar la excepción exitosamente. En esos casos procede reducir el importe de lo no realizado o en atención a lo llevado a cabo defectuosamente.
IV
En la controversia hoy ante nuestra consideración debe-mos determinar, en primer lugar, si los señores de Choudens, Córdova y Passalacqua incurrieron en un in-cumplimiento total en relación con el contrato suscrito con el señor Rivera Vázquez el 5 de julio de 1995 y, en segundo término, el efecto de dicho incumplimiento sobre el vínculo contractual. Veamos.
De entrada, señalamos que constituye jurisprudencia reiterada que, en lo que respecta a la evaluación de prueba documental, este Tribunal está en idéntica situación que los tribunales de instancia (Trinidad v. Chade, ante; Ramírez, Segal & Látimer v. Rojo Rigual, 123 D.P.R. 161 (1989); Díaz García v. Aponte Aponte, 125 D.P.R. 1 (1989)), razón por la cual en el presente caso estamos en la misma posición que el foro de instancia para evaluar la “carta contrato” de 5 de julio de 1995. Veamos.
El contrato suscrito por las partes en este caso expresa lo siguiente:
5 de julio de 1995
Sr. Germán Rivera
Las Piedras, Puerto Rico
Estimado señor Rivera:
Sirve la presente para notificarle que aceptamos su oferta de compra del proyecto Fast Food aprobado en la consulta de ubi-cación 94-50-0124-JUP.

La misma consiste de devolver los $40,000 de la opción de com-pra y $60,000.00 por el proyecto. Nosotros le daremos los pla-nos que tenemos y compromisos con Caribbean Restaurant, 
*24
Inc. (Burger King) y Southamerican Restaurant Corporation (church).

Para beneficio de todos es necesario acelerar la transacción ya que Burger King y Church quieren construir este año.
Esta negociación fue discutida a través de Córdova con Usted. Apéndice, Exhibit XIII, pág. 60.
Un examen de dicha carta contrato nos convence que estamos ante un contrato bilateral en donde los señores de Choudens, Córdova y Passalacqua se comprometieron a cumplir con dos cosas: a entregar las cartas compromisos de Burger Kang y de Church’s, y a entregarles los planos del proyecto para que Rivera Vázquez pudiera establecer los negocios de comida rápida en su terreno. Por su parte, Rivera Vázquez se comprometió a devolver los $40,000 que los señores de Choudens, Córdova y Passalacqua le habían entregado en virtud del contrato de opción de 6 de julio de 1993 y pagar $60,000 por el proyecto, para un total de $100,000.
En el caso de autos, los señores de Choudens, Córdova y Passalacqua le entregaron a Rivera Vázquez las cartas compromisos y unos planos que les había preparado el ar-quitecto Augusto Gautier Mayoral. Estos planos no eran planos finales de construcción, aprobados por las agencias gubernamentales correspondientes, que le permitiera a Rivera Vázquez comenzar con la construcción del proyecto inmediatamente. Esta es la razón por la que Rivera Váz-quez se niega a pagar el dinero, ya que él entiende que los señores de Choudens, Córdova y Passalacqua incumplie-ron el contrato; que al indicarle que le iban a entregar “los planos que tenemos”, necesariamente se referían a los pla-nos finales de construcción. Por su parte, los señores de Choudens, Córdova y Passalacqua argumentan que la frase “los planos que tenemos” se refería a los planos es-quemáticos que ellos tenían en su poder.
El Tribunal de Primera Instancia, luego de celebrar el *25juicio en su fondo y de escuchar los testigos de ambas par-tes, concluyó que Rivera Vázquez contrató con el entendi-miento implícito que los planos que se le ofrecían en dicho contrato eran planos de construcción finales y no meros planos esquemáticos; ello en vista de que se requería la construcción inmediata de los locales en controversia.
Sabido es que un tribunal apelativo no deberá, de ordinario, intervenir con las determinaciones de hechos ni con la adjudicación de credibilidad que ha realizado el juzgador de los hechos, salvo que haya mediado pasión, prejuicio, parcialidad o error manifiesto. Hernández v. San Lorenzo Const., ante; Rolón v. Charlie Rental Car, Inc., 148 D.P.R. 420, 433 (1999); Huertas v. Cía. Fomento Recreativo, 147 D.P.R. 12, 31 (1998); López Vicil v. ITT Intermedia, Inc., 142 D.P.R. 857, 864 (1997). En el presente caso no existe ninguna de estas situaciones, por lo que no hay razón alguna para intervenir con la apreciación de la prueba oral que hiciera el foro de instancia.
El peticionario Rivera Vázquez argumenta que el Tribunal de Apelaciones erró al determinar que los señores de Choudens, Córdova y Passalacqua cumplieron parcial-mente con sus obligaciones contractuales ya que, aunque no entregaron los planos finales de construcción, transmi-tieron a Rivera Vázquez los compromisos que ya habían obtenido de Burger King y Church’s. De igual manera, ar-gumenta que el foro apelativo intermedio erró al aplicar la doctrina de exceptio non rite adimpleti contractus y proce-der a reducir el importe de lo pactado en $25,000 por el costo de preparación de los planos finales.
Rivera Vázquez entiende que el incumplimiento de los recurridos fue total, ya que la finalidad del contrato era la entrega de los planos finales de construcción del proyecto, y que las cartas compromisos de Burger King y Church’s no tenían valor alguno, por lo que estaba facultado a no cumplir con su prestación y dar por resuelto el vínculo *26contractual. En la alternativa en que se determine que hubo incumplimiento parcial, el peticionario entiende que la excepción de cumplimiento parcial o defectuoso (exceptio non rite adimpletis contractus) sólo aplica cuando la parte incumplida es de poca importancia en comparación con la prestación principal. Conforme a ello, argumenta que el incumplimiento de la entrega de los planos finales de cons-trucción es la parte esencial y que la transferencia de las cartas contratos no tenían valor alguno.
En lo que respecta a su alegación de incumplimiento total del contrato, no podemos suscribir la posición del peticionario. Las cartas contratos, al igual que los planos de construcción, eran parte integral del contrato. Decir que las cartas contratos carecían de valor es negar el hecho que al día de hoy Rivera Vázquez está generando cuantiosos ingresos en virtud del contrato de arrendamiento-producto de dichas cartas compromisos que lograron los recurridos con Burger King y Church’s;(19) compromiso que ellos logra-ron, además, se le transfiriera a Rivera Vázquez. En vista de ello, forzoso es concluir que los señores de Choudens, Córdova y Passalacqua cumplieron parcialmente con el contrato al entregar a Rivera Vázquez los compromisos con Burger King y Church’s.
Ahora bien, ¿qué efecto tuvo ese incumplimiento parcial de los recurridos sobre el vínculo contractual? En primer lugar, como indicáramos anteriormente, cuando estamos ante un incumplimiento parcial o defectuoso, la resolución del vínculo contractual sólo procederá cuando se haya frus-trado la finalidad contractual para la parte perjudicada. Díez-Picazo y Gullón, op. cit, pág. 227; Puig Brutau, op. cit., pág. 127.
El peticionario Rivera Vázquez argumenta, repetimos, *27que la finalidad del contrato era la adquisición de los pla-nos de construcción finales. No estamos de acuerdo. La fi-nalidad del contrato era cederle a Rivera Vázquez todo lo necesario para establecer los negocios de comida rápida en su terreno. Conforme a ello, los señores de Choudens, Cor-dova y Passalacqua le vendieron a Rivera Vázquez los com-promisos con Burger King y Church’s, y los planos del proyecto. Ambas cosas, los compromisos y los planos, eran esenciales para el establecimiento del proyecto.
En virtud de lo antes expuesto, concluimos que en este caso no procede declarar la resolución del contrato suscrito por las partes el 5 de julio de 1995. La finalidad contractual no fue frustrada ya que, no obstante el incumpli-miento parcial en que incurrieron de Choudens, Córdova y Passalacqua, Rivera Vázquez pudo lograr su propósito de establecer los negocios de comida rápida en su terreno.
De igual forma, Rivera Vázquez no podía invocar con éxito la defensa de la exceptio non rite adimpleti contrac-tus, ya que éste admitió la prestación ejecutada parcial-mente, al aceptar las cartas contratos de Burger King y Church’s. Una persona no puede aceptar lo que le con-viene, lucrarse con ello y luego descartar lo que no le gusta. Rivera Vázquez no cumple con el requisito de buena fe para poder invocar exitosamente la excepción.
Permitirle a Rivera Vázquez invocar la defensa de ex-ceptio non rite adimpleti contractus sería ir contra el prin-cipio de buena fue que se aplica a toda contratación. La buena fe, como sabemos, es un principio general del dere-cho que permea todo nuestro ordenamiento jurídico y que goza de firme arraigo.(20) Conforme a ello, procede que se reduzca el importe de lo pactado a $75,000, ello en virtud de los $25,000 que tuvo que pagar Rivera Vázquez por los planos finales de construcción.
*28V
En virtud de lo antes expuesto, procede confirmar la sentencia emitida por el Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita.

(1) Los $60,000 del contrato de opción formaban parte de los $600,000.


(2) Este cambio de zonificación era necesario para establecer los negocios de comida rápida en el terreno.


(3) El número de consulta es 94-50-0124-JPU.


(4) La aprobación de la segregación fue mediante resolución emitida por Admi-nistración de Reglamentos y Permisos (A.R.Pe.) el 22 de diciembre de 1994, en el caso Núm. 95-50-HPL-349.


(5) Las cartas compromisos contenían las cláusulas generales por las cuales Burger Kang y Church’s otorgarían el contrato de arrendamiento. Asimismo, éstos se comprometían a hacerse cargo de la construcción de los establecimientos de comida rápida.


(6) Conforme a los términos del contrato, el señor Rivera Vázquez devengaría por cada contrato de arrendamiento con Burger King y Church’s una renta de $36,000 anuales con una renta adicional equivalente al 4.5% en exceso de $800,000 de ventas anuales. Estos términos eran los mismos que se habían acordado en las cartas compromisos que Choudens, Córdova y Passalacqua le habían entregado al señor Rivera Vázquez conforme al contrato suscrito el 5 de julio de 1995.


(7) Burger King y Church’s comenzaron sus ventas en septiembre de 1997.


(8) Luego de varios trámites procesales, el 2 de noviembre de 1999, Rivera Váz-quez solicitó autorización al foro de instancia para presentar una “Segunda Recon-vención Enmendada” en la cual solicitó del tribunal que declarara la novación extin-tiva del contrato de opción celebrado entre las partes el 6 de julio de 1993 en virtud del contrato suscrito el 5 de julio de 1995. Además, solicitó que declarara que de *10Choudens, Córdova y Passalacqua incumplieron el contrato suscrito el 5 de julio de 1995 al no entregar los planos finales de construcción, por lo que él no les adeudaba cantidad alguna de dinero. Asimismo, solicitó que condenara a de Choudens, Cór-dova y Passalacqua solidariamente al pago de $211,000 por las daños causados por el incumplimiento del contrato.


(9) En el juicio en su fondo declaró por la parte demandante reconvenida el Sr. Edwin Córdova Torres y el Sr. Aniceto Solares Rivero, vicepresidente ejecutivo de Burger King. Por la parte demandada reconveniente, el señor Rivera Vázquez, el Sr. Reynaldo Rosario Agosto y el arquitecto Augusto Gautier Mayoral.


(10) Este memorando sobre la prueba desfilada es igual al proyecto de exposición narrativa presentado anteriormente por Rivera Vázquez. No obstante, del expediente en autos no surge las razones por las que esta exposición narrativa de la prueba no fue elevada al Tribunal de Apelaciones.


(11) Esta norma se fundamenta en la doctrina claramente establecida por este Tribunal en cuanto a que un tribunal apelativo no intervendrá con las determinacio-nes de hechos ni con la adjudicación de credibilidad que hizo el juzgador de los hechos, salvo que haya mediado pasión, prejuicio, parcialidad o error manifiesto. Hernández v. San Lorenzo Const., 153 D.P.R. 405 (2001); Rolón v. Charlie Rental Car, Inc., 148 D.P.R. 420, 433 (1999); Huertas v. Cía. Fomento Recreativo, 147 D.P.R. 12, 31 (1998); López Vicil v. ITT Intermedia, Inc., 142 D.P.R. 857, 864 (1997).


(12) En el nuevo Reglamento del Tribunal de Apelaciones de 2004, aprobado el 20 de julio de 2004, se eliminó el orden de prelación en cuanto a los mecanismos para la reproducción de la prueba. No obstante, en las reglas permanece el interés de que durante el proceso apelativo se utilice el mecanismo que demuestre mayor celeridad. In re Aprobación Reglamento T.A., 162 D.P.R. 444 (2004). Véanse los Comentarios de la Regla 76.1 del Reglamento del Tribunal de Apelaciones en In re Aprobación Reglamento T.A., ante, pág. 553.


(13) Más difícil se nos hace entender la posición del peticionario, cuando el pro-yecto de exposición narrativa presentado el 9 de octubre de 2001 ante el Tribunal de Apelaciones es el mismo que fue aprobado por el Tribunal de Primera Instancia el 25 de enero de 2002.


(14) Esta interpretación también es cónsona con el nuevo Reglamento del Tribunal de Apelaciones de 2004, que promueve el mecanismo que demuestre mayor cele-ridad en el proceso. Véase Comentarios a la Regla 76 en In re Aprobación Regla-mento T.A., ante, pág. 550.


(15) Recordemos que las reglas deben interpretarse de modo que garanticen una solución justa, rápida y económica de todo procedimiento. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(16) El Prof. José Ramón Vélez Torres nos señala al respecto:
“... Igualmente, cuando el cumplimiento parcial no supone incumplimiento ab-soluto, debe moderarse el impulso a la hacia la resolución, pues podría ocurrir una injusticia cuando se opte por la resolución. Quizás, en estos casos sirva mejor un remedio que logre el balance contractual sin llegar al extremo. En cada caso debe siempre atenderse a si la prestación parcial o defectuosa, y aún la hecha con retraso, implican la frustración de la finalidad contractual de la parte perjudicada.” (Citas omitidas.) J.R. Vélez Torres, Curso de Derecho Civil: derecho de obligaciones, 2da ed., San Juan, Ed. U.I.A.P.R., 1997, págs. 76-77.


(17) También se le conoce como la “doctrina del cumplimiento parcial o defectuoso”. D. Espín Cánovas, La excepción de incumplimiento contractual, 17 An. Der. Civ. 543, 568 (1964).


(18) Véase, a esos efectos, la opinión concurrente emitida por el entonces Juez Asociado Federico Hernández Denton en Master Concrete Corp. v. Fraya, S.E., 152 D.P.R. 616 (2000). Véase, también, M.J. Godreau Robles, Análisis del término 2000-01 del Tribunal Supremo de Puerto Rico: derecho de obligaciones y contratos, 71 Rev. Jur. U.P.R. 383, 387 (2002).


(19) El Sr. Aniceto Solares, vicepresidente de Burger King, declaró que los ingre-sos totales de Rivera Vázquez en concepto de renta sobre el predio donde se cons-truyó finalmente el negocio de comida rápida, para los primeros dos años, totalizaron $160,269.48 y que se proyectaba un aumento en los ingresos para los años futuros. Cabe señalar que eso no incluye los ingresos generados por el contrato con Church’s.


(20) Marcial v. Tomé, 144 D.P.R. 522 (1997); Ramírez v. Club Cala de Palmas, 123 D.P.R. 339 (1989); Catalytic Ind. Maint. Co. v. F.S.E., 121 D.P.R. 98 (1988); H.U.C.E. de Ame. v. V. & E. Eng. Const., 115 D.P.R. 711 (1984); Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585 (1981).